DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The claims, remarks, and/or amendments filed on 10/05/2022 are acknowledged. Claims 1-14 are currently pending, claims 6-14 have been withdrawn.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 10/05/2022 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Applicant’s arguments against the prior rejections appear moot in light of the claim amendments requiring a long alkyl chain covalently connected to the particles and the newly provided art of Iida teaching such coatings on Janus nanoparticles in order to provide for their self-assembly as discussed in detail below.

New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “long” in claim 1 is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-5 do not appear to rectify the indefinite nature of this claim and are thus also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xing, S. et al., (JACS, 2010, previously presented) in view of Iida, R., et al., (Langmuir, 2015) and Fan, M., et al., (Royal Soc. Chem. 2013).
	Xing teaches Janus nanoclusters made of a bimetallic core-shell of gold and silver and an outer radially located coating of polyaniline, compare instant claims 1-3. (See title, abstract, and figures 1-2.) Xing teaches that such particles provide for unique optical and catalytic properties. (See page 9537, paragraph 2.)
	Xing does not teach coating the non-polymer side of the metal Janus nanoparticles in a long alkyl chain with a covalent bond that allows self-assembly of the particles through the hydrophobic sides of the particles.
	Iida teaches synthesis of Janus gold nanoparticles with a hydrophilic polymer face and hydrophobic alkyl chain face where the alkyl chain is connected to the surface of the gold nanoparticle through a covalent thiol bond that directs the particles to self-assemble through the hydrophobic interactions of the hydrophobic face of the particles. (See title, abstract, and figure 1.) Iida teaches that self-assembly of particles into large structures allows for strong and specific light interactions and their use as sensors. (See page 4054, paragraph 1.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include the further covalent hydrophobic agent of the alkyl thiols of Xing in order to provide a hydrophobic alkyl face on the gold based bimetallic nanoparticles that would allow them to self-assemble and form larger particles with strong interaction with light allowing for the improved use in light sensing as taught by Iida. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success that this combination would function as the particles of Xing only provide for polymer coatings on half of the particles already and Iida’s alkyl coatings are thiol coatings that form opposite to hydrophilic polymer (peg) coatings and covalently bind to gold atoms already present in the bimetallic particles of Xing and would thus be expected to readily form on the opposite face to those of the polyaniline in such Janus particles and react with the gold of the particles. 
Xing and Iida do not teach including a further Raman dye for SERS imaging.
Fan teaches adsorbing Raman dyes such as oxazine, Nile Blue A, 4-hydroxythiophenol, and thiophenol to the surface of gold silver bimetallic nanoparticles in order to observe surface enhance Raman scattering (SERS) from these probes.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further include further Raman dyes such as the oxazine, Nile Blue A, 4-hydroxythiophenol, or thiophenol taught by Fan in the bimetallic gold and silver particles of Xing and Iida in order to allow for optical Raman detection of the particles. One of ordinary skill in the art would have been motivated to improve the bimetallic silver gold nanoparticles of Xing and Iida in order to allow for improved optical detection of the particles using SERS imaging given the teachings of Fan that by including Raman dyes on the surface of bimetallic silver gold nanoparticles one can increase their SERS signal. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the particles of Xing and Fan are both gold silver bimetallic nanoparticles and Fan teaches that adsorbing dyes to such particles provides for increased SERS signals.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        


/JAKE M VU/Primary Examiner, Art Unit 1618